Exhibit 10.1

 

WAIVER TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This WAIVER TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT,
dated as of July 31, 2019 (this “Agreement”), is made by and among HALCÓN
RESOURCES CORPORATION, a corporation duly formed and existing under the laws of
the State of Delaware (the “Borrower”), each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Loan Parties”), each of the
undersigned Lenders party to the Credit Agreement referenced below, and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Credit Agreement. Unless otherwise indicated, all
section references in this Agreement refer to the applicable section of the
Credit Agreement.

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to that certain Amended and Restated Senior
Secured Revolving Credit Agreement dated as of September 7, 2017 (as amended,
restated, amended and restated, modified or otherwise supplemented prior to the
date hereof, the “Credit Agreement”) among the Borrower, each of the Lenders
party thereto and the Administrative Agent.

 

B.            The Borrower, the Guarantors, the Administrative Agent and the
Majority Lenders entered that certain Eighth Amendment, Consent and Waiver to
Amended and Restated Senior Secured Revolving Credit Agreement (the “Eighth
Amendment”) dated as of May 9, 2019, pursuant to which the Administrative Agent
and the Majority Lenders granted the Lender Waiver Request (as defined in the
Eighth Amendment).

 

C.            Pursuant to the Eighth Amendment, the Lender Waiver Request will
terminate on August 1, 2019.

 

D.            The Borrower has requested that the Lender Waiver Request be
extended, subject to the terms and conditions herein.

 

E.             The Administrative Agent and the Majority Lenders have agreed to
the Lender Waiver Request subject to the terms and conditions herein.

 

F.              In consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

Section 1.                                           Waiver Extension.

 

(a)                                 The Borrower hereby requests, and the
Administrative Agent and the Lenders signatory hereto hereby agree, that the
Lender Waiver Request shall remain effective from the Effective Date until the
occurrence of a Termination Event (as defined below).

 

(b)                                 For purposes of this Agreement, “Termination
Event” means the earlier to occur of:

 

i.                                          August 8, 2019 and

 

ii.                                       any Event of Default (other than the
Leverage Ratio Default (as defined in the Eighth Amendment)) under the Credit
Agreement.

 

--------------------------------------------------------------------------------



 

(c)                                  Each Loan Party acknowledges and agrees
that, upon the occurrence of a Termination Event, the waiver of the Majority
Lenders and the Administrative Agent set forth in Section 1(a) above shall
automatically cease and be of no further force or effect (without the need for
notice or any other action on the part of the Administrative Agent or the
Lenders). Each Loan Party expressly acknowledges and agrees that the effect of
such Termination Event will permit the Administrative Agent and the Lenders,
subject to the terms of, and to the extent then permitted under, the applicable
Loan Documents, to exercise all rights and remedies available under the
applicable Loan Documents to the extent any Event of Default has occurred and is
continuing (notwithstanding this Agreement).

 

(d)                                 Notwithstanding the waivers contained in
this Agreement, the Borrower and the Majority Lenders agree that interest shall
accrue at the rate set forth in Section 3.02(c) of the Credit Agreement on all
Loans and other amounts outstanding from August 1, 2019 until Payment In Full.

 

Section 2.                                           Conditions to Effective
Date. This Agreement shall not become effective until the date of satisfaction
or waiver of the following conditions (the “Effective Date”):

 

(a)                                 The Administrative Agent shall have received
from the Loan Parties, the Administrative Agent and the Majority Lenders duly
executed counterparts (in such number as may be reasonably requested by the
Administrative Agent) of this Agreement.

 

(b)                                 After giving effect to this Agreement, all
representations and warranties of the Loan Parties contained herein and in the
other Loan Documents shall be true and correct in all material respects as of
the Effective Date (except for those representations and warranties expressly
relating to an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date).

 

(c)                                  The Administrative Agent shall have
received, to the extent invoiced one (1) day prior to the Effective Date (except
as otherwise reasonably agreed by the Borrower), reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower under the Credit Agreement (including but not limited to
the reasonable fees and disbursements incurred by counsel and financial advisors
to the Administrative Agent).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 3.                                           Fees and Expenses. The
Borrower agrees to pay all reasonable out-of-pocket costs and expenses incurred
by the Administrative Agent and the Lenders (including but not limited to the
reasonable fees and disbursements incurred by counsel and financial advisors to
the Administrative Agent) in connection with this Agreement and any other
documents prepared in connection herewith as set forth in Section 12.03 of the
Credit Agreement.

 

Section 4.                                           Loan Document. This
Agreement is a Loan Document.

 

Section 5.                                           RELEASE. THE BORROWER AND
EACH GUARANTOR, IN CONSIDERATION OF THE ADMINISTRATIVE AGENT’S AND THE
UNDERSIGNED LENDERS’ EXECUTION AND DELIVERY OF THIS AGREEMENT AND FOR OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, UNCONDITIONALLY, FREELY, VOLUNTARILY AND, AFTER CONSULTATION WITH
COUNSEL AND BECOMING FULLY AND ADEQUATELY INFORMED AS TO THE RELEVANT FACTS,
CIRCUMSTANCES AND CONSEQUENCES, RELEASES, WAIVES AND FOREVER DISCHARGES (AND
FURTHER AGREES NOT TO

 

2

--------------------------------------------------------------------------------



 

ALLEGE, CLAIM OR PURSUE) ANY AND ALL CLAIMS, RIGHTS, CAUSES OF ACTION,
COUNTERCLAIMS OR DEFENSES OF ANY KIND WHATSOEVER, IN CONTRACT, IN TORT, IN LAW
OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, DIRECT OR DERIVATIVE, WHICH THE
BORROWER, EACH GUARANTOR OR ANY PREDECESSOR, SUCCESSOR OR ASSIGN MIGHT OTHERWISE
HAVE OR MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR PRESENT OR
FORMER SUBSIDIARIES AND AFFILIATES OR ANY OF THE FOREGOING’S OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS OR OTHER REPRESENTATIVES OR AGENTS IN EACH CASE
ON ACCOUNT OF ANY CONDUCT, CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY,
OBLIGATION, DEMAND, COVENANT, PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF
ACTION, SUIT, DAMAGE, DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER
WHICH EXISTED, AROSE OR OCCURRED AT ANY TIME PRIOR TO THE EFFECTIVE DATE
RELATING TO THE LOAN DOCUMENTS, THIS AGREEMENT AND/OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR HEREBY. THE FOREGOING RELEASE SHALL SURVIVE THE
TERMINATION OF THE LOAN DOCUMENTS AND THIS AGREEMENT.

 

Section 6.                                           Representations and
Warranties; No Event of Default. Each Loan Party represents and warrants to the
Lenders that on and as of the Effective Date, after giving effect to this
Agreement, (a) all of the representations and warranties of each Loan Party set
forth in Article VII of the Credit Agreement and in each other Loan Document are
true and correct in all material respects, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (b) there exists no Other Violations (as defined below) and (c) neither
the execution, delivery or performance by any Loan Party of this Agreement, nor
compliance by it with the terms and provisions hereof (i) will contravene in any
material respect any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or Governmental Authority,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Instruments) upon any of the property or assets
of any Loan Party or any of its Restricted Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, credit agreement or loan agreement, or
any other material agreement, contract or instrument, in each case to which any
Loan Party or any of its Restricted Subsidiaries is a party or by which it or
any its property or assets is bound or to which it may be subject, or (iii) will
violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent constitutional, organizational and/or formation documents), as
applicable, of any Loan Party or any of its Restricted Subsidiaries.

 

Section 7.                                           Reaffirmation. Each Loan
Party confirms and agrees that each Loan Document to which such Loan Party is a
party is, and the obligations of such Loan Party contained in the Credit
Agreement, this Agreement or in any other Loan Document to which it is a party
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, in each case as modified by this Agreement. For
greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by it in favor of the
Administrative Agent for the benefit of the Lenders, the Issuing Bank and the
other secured parties pursuant to the Loan Documents in the collateral described
therein shall continue to secure the Secured Obligations as and to the extent
provided in the Loan Documents.

 

Section 8.                                           Entire Agreement. This
Agreement, the Credit Agreement, and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof. Except as expressly set forth herein,

 

3

--------------------------------------------------------------------------------



 

this Agreement shall not by implication or otherwise limit, impair, constitute a
consent or waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement or the other Loan Documents nor alter, modify,
amend, or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or the other Loan Documents all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.

 

Section 9.                                           Limitation of Waivers. The
consent, waiver and agreement contained herein, shall not be a consent, waiver
or agreement by the Administrative Agent or the Lenders of any Defaults or
Events of Default, as applicable, which may exist (excluding, for the avoidance
of doubt, the Leverage Ratio Default) or which may occur in the future under the
Credit Agreement or any other Loan Document, or any future defaults of the same
provision waived hereunder (collectively, “Other Violations”). Similarly,
nothing contained in this Agreement shall directly or indirectly in any way
whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any other Loan
Document, as the case may be, with respect to any Other Violations, (b) amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument (except as expressly provided herein), or
(c) constitute any course of dealing or other basis for altering any obligation
of the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Loan Documents, or any other
contract or instrument, as applicable. Nothing in this letter shall be construed
to be a consent by the Administrative Agent or the Lenders to any Other
Violations.

 

Section 10.                                    GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL. SECTION 12.09 OF THE CREDIT
AGREEMENT IS HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT MUTATIS
MUTANDIS AND SHALL APPLY HERETO.

 

Section 11.                                    Severability. In the event any
one or more of the provisions contained in this Agreement should be held
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein, to the
full extent permitted by applicable law, shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal, or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provisions

 

Section 12.                                    Counterparts. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission or other means of
electronic transmission (e.g., “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

 

By:

/s/ DAVID S. ELKOURI

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President and Chief Legal Officer

 

 

 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN PERMIAN, LLC

 

HALCÓN OPERATING CO., INC.

 

HALCÓN FIELD SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ DAVID S. ELKOURI

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President and Chief Legal Officer

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Darren Vanek

 

 

Name:

Darren Vanek

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A.

 

as a Lender

 

 

 

 

By:

/s/ Hill Taylor

 

 

Name:

Hill Taylor

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Katherine Scalzo

 

 

Name:

Katherine Scalzo

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

NATIXIS, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

/s/ Amy G. Josephson

 

 

Name:

Amy G. Josephson

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name:

Jamie Minieri

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------